Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the custom group X shown in figs. 1a-1d,6,8a,8b) in the reply filed on 6./7/22 is acknowledged.
Claims 9, 13-19, claim structure not shown in the elected group and are withdrawn by the Examiner.  These claims contain claimed structure clearly matched to the non-elected embodiments.  For instants: claim 9, a tape layer,  claim 13, a first helical member, claim 18, an insert (100). None of these features are shown in the elected species.  They are disclosed as belonging to the non-elected embodiment.  Note these claim will remain eligible for rejoinder. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "74" and "76” have both been used to designate “outer flange”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 1-8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation "the outer tube" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Currently this claim language causes confusion since there is no reference to the inner tube or other base of reference to have an outer tube.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4,8,10, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grimard (USPN 5,803,284).
With respect to claim 1, Grimard shows a childproof container (10) system, comprising: a container (10) having an inner surface that defines an interior volume, wherein the inner surface has an inwardly extending shoulder (see drawing below) ; a cap (22) positionable in the interior volume of the container (10) such that a lower end of the cap (22) contacts the shoulder, and an outer surface of the cap (22) forms an interference fit with the inner surface of the outer tube (see 112, outer container); an inwardly extending lip (38) at an upper end of the cap (22) that defines an opening into the cap (22); and a disc (34) positioned in the cap (22) and biased (biased at interface 37) against a bottom surface of the inwardly extending lip (38) with a predetermined force, wherein the disc (34) is configured to be pressed by a finger to overcome the predetermined force, and the inwardly extending lip (38) is configured to receive a pulling force from a finger to overcome a friction force created by the interference fit and remove the cap (22) from the container (10).  

    PNG
    media_image1.png
    10
    6
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    10
    6
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    353
    599
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    10
    6
    media_image1.png
    Greyscale

With respect to claim 4, Grimard shows wherein the opening (opening of the bottle) has a circular cross section with an inner diameter that is less than an outer diameter of a circular cross section of the disc (34).  


With respect to claim 8, Grimard shows wherein an outer diameter of the cap (22) is at least 4 mils greater than an inner diameter of the outer tube above the shoulder (see drawing below claim 1).
  
With respect to claim 10, Grimard shows a body (body cap) extending from an upper end to a lower end, wherein a flange (39) defines an opening at the upper end of the body (body of cap), and the opening (26a) provides access to an interior volume of the body; Page 3 of 6Serial No. 17/085,138 Attorney Docket No. 8688-7 a bias member (22) positioned in the interior volume of the body; and an upper member (34) positioned in the interior volume of the body between the bias member (22) and the flange (39), wherein, in an initial state, the bias member (22) biases the upper member (34) against the flange (39) with a predetermined force, and wherein, in an actuated state, an external force (finger of user) overcomes the predetermined force to press the upper member (34) away from the flange (39) to allow a finger to enter the interior volume and pull on the flange (39) to remove the cap (22) from a container (10).  (finger would pull off 38 and 22 from the container) 


Claim(s) 1,10, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeung (US Pub No 2011/0095022).
With respect to claim 1, Yeung shows a childproof container system, comprising: a container (40) having an inner surface that defines an interior volume, wherein the inner surface has an inwardly extending shoulder (42) ; a cap (10) positionable in the interior volume of the container (40) such that a lower end of the cap (10) contacts the shoulder (42), and an outer surface of the cap (10) forms an interference fit with the inner surface of the outer tube (the outer container); an inwardly extending lip (32,(see fig. 7,9)) at an upper end of the cap (10) that defines an opening (where fingers will be inserted) into the cap (10); and a disc (12) positioned in the cap (10) and biased  against a bottom surface of the inwardly extending lip (32) with a predetermined force, wherein the disc (12) is configured to be pressed by a finger (fig. 9) to overcome the predetermined force, and the inwardly extending lip (32) is configured to receive a pulling force from a finger to overcome a friction force created by the interference fit and remove the cap (10) from the container (40).  

With respect to claim 10, Yeung shows a cap (10) for a childproof container , comprising: a body (50) extending from an upper end to a lower end, wherein a flange (32) defines an opening at the upper end of the body (50), and the opening provides access to an interior volume of the body; Page 3 of 6Serial No. 17/085,138 Attorney Docket No. 8688-7 a bias member (material that fills (50) see fig. 11)) positioned in the interior volume of the body; and an upper member (top membrane fig. 11) positioned in the interior volume of the body between the bias member (filling in 50)  and the flange (42), wherein, in an initial state, the bias member (full in fig. 11) biases the upper member (top membrane in fig.11) against the flange (42) with a predetermined force, and wherein, in an actuated state, an external force (finger of user) overcomes the predetermined force to press the upper member (top membrane) away from the flange (42) to allow a finger to enter the interior volume and pull on the flange to remove the cap (10) from a container (40).  

Allowable Subject Matter
Claims 2,3,5-7,11,12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2,3,5-7, have 112, 2nd issue as well.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736